Exhibit 10.1

Execution copy

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of October 11, 2006, is made by and between PINNACLE
ENTERTAINMENT, INC., a Delaware corporation (the “Borrower”), and LEHMAN
COMMERCIAL PAPER INC., as administrative agent (the “Administrative Agent”) and
consented to by the Lenders (as defined in the Credit Agreement referred to
below) which execute a Lender Consent (as defined below).

Recitals

Whereas, the Borrower, the Lenders, and the Administrative Agent have entered
into that certain Second Amended and Restated Credit Agreement dated as of
December 14, 2005 (as amended by that First Amendment to the Second Amended and
Restated Credit Agreement, dated December 22, 2005, the “Credit Agreement”). Any
terms defined in the Credit Agreement and not defined in this Amendment are used
herein as defined in the Credit Agreement;

Whereas, the Borrower has informed the Administrative Agent that it has entered
into that certain Sands Purchase Agreement (as defined below) to purchase the
membership interests in certain entities as more particularly described in the
Sands Purchase Agreement;

Whereas, the Borrower is requesting that certain covenants be modified as
specified herein if (and effective concurrently with) the acquisition of the
Sands Interests (as defined below) is consummated by the Borrower;

Whereas, the Required Lenders and the Administrative Agent are willing to agree
to the amendments requested by the Borrower, on the terms and conditions set
forth in this Amendment; and

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, the Required Lenders, and the Administrative Agent
agree as follows:

1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon the terms
set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, the Credit Agreement is
hereby amended as follows:

1.1 Amendment to Section 1.

(a) Section 1.1 of the Credit Agreement shall be amended by adding the following
definitions in the appropriate alphabetical order:

““Belterra Property”: the Belterra Hotel and Casino, located in Belterra,
Indiana.”

““Boomtown Property”: the Boomtown Hotel and Casino, located in New Orleans,
Louisiana.”

““President Claims”: collectively, claims acquired in bankruptcy of President
Casinos, Inc. pending in the United States Bankruptcy Court, Eastern District of
Missouri, Eastern Division.”

 

1



--------------------------------------------------------------------------------

““Sands Acquisition”: the acquisition of the Sands Interests pursuant to the
Sands Purchase Agreement.”

““Sands Interests”: collectively, the membership interests to be acquired
pursuant to the Sands Purchase Agreement.”

““Sands Purchase Agreement”: that certain Acquisition Agreement, dated as of
September 3, 2006, by and among the Borrower, Atlantic Coast Entertainment
Holdings, Inc., Ace Gaming, LLC, American Real Estate Holdings Limited
Partnership, AREP Boardwalk Properties LLC, PSW properties LLC, AREH MLK LLC and
Mitre Associates LLC, as may be amended from time to time.”

(c) Section 1.1 of the Credit Agreement shall be amended by deleting the period
at the end of the definitions of “Pledge Agreement (General)” and “Pledge
Agreement (Gaming Regulated)”, and adding the following:

“as may be supplemented, modified, amended, extended or supplanted from time to
time.”

1.2 Amendment to Section 6.

(a) Section 6.10(d) shall be amended by adding the following before the word
“promptly” therein:

“and subject to compliance with applicable Gaming Laws (which the Borrower
agrees and agrees to cause the applicable Unrestricted Subsidiary to pursue
approvals to permit any such pledges),”

1.3 Amendment to Section 7.

(a) Section 7.1(a) shall be deleted in its entirety and replaced with the
following:

 

Fiscal Quarter Ending

  

Consolidated
Leverage Ratio

After the Effective Date and on or prior to June 30, 2007

   7.00

After June 30, 2007 and on or prior December 31, 2007

   7.50

After December 31, 2007 and on or prior to March 31, 2008

   7.25

After March 31, 2008 and on or prior to December 31, 2008

   7.00

After December 31, 2008 and on or prior to March 31, 2009

   6.50

After March 31, 2009 and on or prior to June 30, 2009

   6.00

After June 30, 2009 and on or prior to December 31, 2009

   5.50

Thereafter

   5.00

 

2



--------------------------------------------------------------------------------

(b) Section 7.1(c) shall be deleted in its entirety and replaced with the
following:

 

Fiscal Quarter Ending

  

Consolidated Senior Debt Ratio

After the Effective Date and on or prior to December 31, 2006

   3.50

After December 31, 2006 and on or prior to March 31, 2007

   4.00

After March 31, 2007 and on or prior to June 30, 2007

   4.50

After June 30, 2007 and on or prior to September 30, 2007

   5.00

After September 30, 2007 and on or prior to June 30, 2008

   5.25

After June 30, 2008 and on or prior to December 31, 2008

   5.00

After December 31, 2008 and on or prior to March 31, 2009

   4.50

After March 31, 2009 and on or prior to June 30, 2009

   4.25

After June 30, 2009 and on or prior to September 30, 2009

   4.00

Thereafter

   3.50

(c) Section 7.2(e) shall be deleted in its entirety and replaced with the
following:

“Guarantee Obligations made by Borrower or any of its Restricted Subsidiaries of
obligations incurred in connection with activities not inconsistent with
Section 7.14 of the Borrower or any Restricted Subsidiary;”

(d) Section 7.4(b) shall be amended by adding the word “Restricted” before the
words “Subsidiary of Borrower” at the beginning thereof.

(e) Section 7.7(k) shall be amended by adding the word “Restricted” before the
word “Subsidiaries” therein.

(f) The following clause (t) shall be added at the end of Section 7.7:

“Investments in any Unrestricted Subsidiary made in connection with or otherwise
pertaining to the Sands Interests including, without limitation, the acquisition
of same and the maintenance, development and other activities relating to the
property owned by the entities acquired pursuant to the Sands Purchase Agreement
in an amount not to exceed $350,000,000 at any one time outstanding.”

(g) The word “and” shall be deleted at the end of clause (r) and added at the
end of clause (t) of Section 7.7 and the following clause (u) shall be added at
the end of Section 7.7:

“Investments made by the Borrower in the President Claims, not to exceed
$65,000,000 at any one time outstanding; it being acknowledged and agreed that
Investments heretofore made for this purpose by reference to Section 7.7(k)
shall be deemed to have been made pursuant to this clause (u).”

(h) Section 7.9 shall be amended by deleting reference to “7.7(l)” and inserting
in its place a reference to “7.7(l), (t)”.

 

3



--------------------------------------------------------------------------------

(i) Section 7.16(a) shall be deleted in its entirety and replaced with the
following:

“(a) Capital Expenditures associated with the St. Louis City Project and/or the
St. Louis County Project which do not result in the aggregate Cash Capital
Expenditures (including capitalized pre-opening expenses, and excluding
capitalized interest and original land costs) associated with those projects
being in excess of $850,000,000;”

(j) Section 7.16(g) shall be deleted in its entirety and replaced with the
following:

“(g) Capital Expenditures associated with the expansion of the Lake Charles
Property which do not result in the aggregate Cash Capital Expenditures
associated with that project being in excess of $60,000,000;”

(k) The word “and” shall be deleted at the end of clause (h) in Section 7.16 and
the following clauses (j) and (k) shall be added at the end of Section 7.16:

“(j) Capital Expenditures associated with the expansion of the Belterra Property
which do not result in the aggregate Cash Capital Expenditures associated with
that project being in excess of $50,000,000; and”

“(k) Capital Expenditures associated with the expansion of the Boomtown Property
which do not result in the aggregate Cash Capital Expenditures associated with
that project being in excess of $40,000,000.”

2. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce the
Administrative Agent to enter into this Amendment and the Required Lenders to
execute the Lender Consents, the Borrower represents and warrants to each Lender
and the Administrative Agent that:

2.1 Organizational Power; Authorization; Enforceable Obligations. The Borrower
has the organizational power and authority, and the legal right, to make,
deliver and perform this Amendment and each Subsidiary Guarantor has the
organizational power and authority, and the legal right, to make, deliver and
perform the Consent of Guarantors in the form of Exhibit A attached hereto (the
“Consent”). Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery, and performance of this Amendment and the
Consent, as applicable, and the performance of the Loan Documents to which it is
a party as modified by this Amendment. Subject to any notifications required
under Gaming Laws or securities laws, no consent or authorization of, filing
with, notice to, or other act by or in respect of, any Governmental Authority or
any other Person, is required in connection with the execution, delivery,
performance, validity, or enforceability of this Amendment, the Consent, and the
Loan Documents as modified by this Amendment. This Amendment and the Consent
have each been duly executed and delivered on behalf of each Loan Party that is
a party thereto. This Amendment, the Consent, and the Loan Documents, as amended
by this Amendment, constitute a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

2.2 No Legal Bar. The execution, delivery and performance of this Amendment, the
Consent and the Loan Documents, as modified by this Amendment, will not violate
in any

 

4



--------------------------------------------------------------------------------

material respect any Requirement of Law or any Contractual Obligation of the
Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents or permitted
thereunder). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

2.3 No Default. After giving effect to this Amendment, no event has occurred, is
continuing, or will result from, the execution and delivery of this Amendment or
the Consent that would constitute a Default or an Event of Default.

2.4 Representations and Warranties. After giving effect to this Amendment, each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects as if made
on and as of the Amendment Effective Date (as defined below).

2.5 Acquisition Documents. The Sands Purchase Agreement provided to the
Administrative Agent is a true and correct copy thereof, it being acknowledged
and agreed that Section 4.18 shall not be applicable to the statements,
information, documents or certificates contained therein.

3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and the
consents and approvals contained herein, shall be effective on the date (the
“Amendment Effective Date”) when each of the following conditions has been
satisfied:

3.1 Execution of Amendment. The Borrower and the Administrative Agent shall have
executed this Amendment and the Borrower shall have delivered this Amendment to
the Administrative Agent.

3.2 Execution of Lender Consents. The Lender Consents shall have been executed
and delivered to the Administrative Agent by Lenders constituting Required
Lenders.

3.3 Execution of Consent. Each of the Guarantors shall have executed and
delivered to the Administrative Agent the Consent of Guarantors in the form of
Exhibit A attached hereto.

3.4 Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Amendment Effective Date as if
made on and as of such date after giving effect to this Amendment.

3.5 No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing on the Amendment Effective Date.

3.6 Delivery of Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent may reasonably request in connection
with this Amendment.

3.7 Amendment Fee. The Administrative Agent shall have received payment in
immediately available funds of the agreed upon fee between the Administrative
Agent and the Borrower in connection with this Amendment.

 

5



--------------------------------------------------------------------------------

3.8 Approvals. All governmental and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
transactions contemplated by this Amendment and the amendments to the other Loan
Documents, if any, shall have been obtained and be in full force and effect or
otherwise applied for or requested (and the Borrower has no reason to believe
that they will not be obtained in due course), and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the amendments contemplated hereby.

3.9 Consummation of Sands Acquisition. The Sands Acquisition shall have been
consummated pursuant to the Sands Purchase Agreement or Borrower has irrevocably
committed to the consummation of the same.

4. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document. From
and after the date on which this Amendment becomes effective, all references in
the Loan Documents to the “Credit Agreement” shall mean the Credit Agreement as
amended hereby. Except as expressly amended hereby or waived herein, the Credit
Agreement and the other Loan Documents, including the Liens granted thereunder,
shall remain in full force and effect, and all terms and provisions thereof are
hereby ratified and confirmed.

5. BORROWER CONFIRMATION. The Borrower confirms that as amended hereby, each of
the Loan Documents is in full force and effect, and that none of the Loan
Parties has any defenses, setoffs or counterclaims to its Obligations.

6. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7. NO WAIVER. Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment does not constitute a waiver of any Default or
Event of Default, amend or modify any provision of any Loan Document or
constitute a course of dealing or any other basis for altering the Obligations
of any Loan Party.

8. INTEGRATION. The Credit Agreement (as amended by this Amendment) represents
the entire agreement of the parties with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein.

9. CAPTIONS. The catchlines and captions herein are intended solely for
convenience of reference and shall not be used to interpret or construe the
provisions hereof.

10. COUNTERPARTS. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Amendment signed by all the parties shall be lodged with the
Administrative Agent.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

BORROWER:

 

PINNACLE ENTERTAINMENT, INC., a
Delaware corporation,

By:

 

/s/ Stephen H. Capp

 

Name:

 

Stephen H. Capp

 

Title:

  Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

LEHMAN COMMERCIAL PAPER INC.

By:

 

/s/ Ritam Bhalla

 

Name:

  Ritam Bhalla  

Title:

  Authorized Signatory

 

S-2



--------------------------------------------------------------------------------

Exhibit A

CONSENT OF GUARANTORS

Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect,
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.

[Signature page to follow]

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 11 day of October, 2006.

 

BILOXI CASINO CORP., a Mississippi corporation

CASINO MAGIC CORP., a Minnesota corporation

CASINO ONE CORPORATION, a Mississippi corporation

PNK (BOSSIER CITY), INC., a Louisiana corporation

ST. LOUIS CASINO CORP., a Missouri corporation

By:

  /s/ Stephen H. Capp   Name:   Stephen H. Capp   Title:   Chief Financial
Officer or Treasurer

 

BELTERRA RESORT INDIANA, LLC,

a Nevada limited liability company

By:   Pinnacle Entertainment, Inc., its sole member   By:   /s/ Stephen H. Capp
    Name:   Stephen H. Capp     Title:   Chief Financial Officer

 

BOOMTOWN, LLC,

a Delaware limited liability company

By:

  Pinnacle Entertainment, Inc., its sole member   By:   /s/ Stephen H. Capp    
Name:   Stephen H. Capp     Title:   Chief Financial Officer

 

OGLE HAUS, LLC,

an Indiana limited liability company

By:

  Belterra Resort Indiana, LLC, its sole member  

By:

  Pinnacle Entertainment, Inc., its sole member     By:   /s/ Stephen H. Capp  
    Name:   Stephen H. Capp       Title:   Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

PNK (LAKE CHARLES), L.L.C.,

a Louisiana limited liability company

By:

 

Pinnacle Entertainment, Inc.,

its sole member and manager

  By:   /s/ Stephen H. Capp     Name:   Stephen H. Capp     Title:   Chief
Financial Officer

 

PNK (RENO), LLC,

a Nevada limited liability company

By:

 

Pinnacle Entertainment, Inc.,

its sole member

  By:   /s/ Stephen H. Capp     Name:   Stephen H. Capp     Title:   Chief
Financial Officer

 

LOUISIANA-I GAMING,

a Louisiana partnership in Commendam

By:

 

Boomtown, LLC,

its general partner

 

By:

 

Pinnacle Entertainment, Inc.,

its sole member

    By:   /s/ Stephen H. Capp       Name:   Stephen H. Capp       Title:   Chief
Financial Officer

 

PNK (ES), LLC,

a Delaware limited liability company

By:

 

Pinnacle Entertainment, Inc.,

its sole member

  By:   /s/ Stephen H. Capp     Name:   Stephen H. Capp     Title:   Chief
Financial Officer

 

S-3



--------------------------------------------------------------------------------

PNK (ST. LOUIS RE), LLC,
a Delaware limited liability company

By:

  Pinnacle Entertainment, Inc.,
it sole member  

By:

 

/s/ Stephen H. Capp

   

Name:

  Stephen H. Capp    

Title:

  Chief Financial Officer PNK (ST. LOUIS 4S), LLC,
a Delaware limited liability company

By:

  Pinnacle Entertainment, Inc.,
its sole member  

By:

 

/s/ Stephen H. Capp

   

Name:

  Stephen H. Capp    

Title:

  Chief Financial Officer PNK (CHILE 1), LLC,
a Delaware limited liability company

By:

 

Pinnacle Entertainment, Inc,

its sole member

 

By:

 

/s/ Stephen H. Capp

   

Name:

  Stephen H. Capp    

Title:

  Chief Financial Officer PNK (CHILE 2), LLC,
a Delaware limited liability company

By:

 

Pinnacle Entertainment, Inc,

its sole member

 

By:

 

/s/ Stephen H. Capp

   

Name:

  Stephen H. Capp    

Title:

  Chief Financial Officer

 

S-4



--------------------------------------------------------------------------------

YANKTON INVESTMENTS, LLC,

a Nevada limited liability company

By:

  /s/ Lynn Marie Handler

Name:

 

Lynn Marie Handler

Title:

  its sole Manager

 

S-5



--------------------------------------------------------------------------------

Exhibit B

LENDER CONSENT

Reference is made to the Second Amendment to the Second Amended and Restated
Credit Agreement, dated as of October 11, 2006 (the “Second Amendment”), between
PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the “Borrower”) and LEHMAN
COMMERCIAL PAPER INC., as administrative agent and consented to by the Lenders
which execute a Lender Consent. Unless otherwise defined herein, terms defined
in the Second Amendment and used herein shall have the meanings given to them in
the Second Amendment.

Upon execution and delivery of this Lender Consent by the Lender signatory
hereto, the undersigned hereby consents to and agrees to be bound by the
provisions of the Second Amendment.

THIS LENDER CONSENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Delivery of an executed signature page hereof by facsimile transmission to the
Administrative Agent shall be effective as delivery of a manually executed
counterpart hereof.

[Signature page to follow]

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lender has caused this Lender Consent to be duly
executed and delivered by their proper and duly authorized officers as of this
____ day of _____________, 2006.

 

[NAME OF LENDER] By:     

Name:

    

Title:

    

 

S-2